                                       Case 3:18-cv-05982-WHA Document 334 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   STEPHEN ADKINS,
                                   8                  Plaintiff,                            No. C 18–05982 WHA

                                   9           v.

                                  10   FACEBOOK, INC.,                                      REQUEST FOR INFORMATION
                                                                                            ON SETTLEMENT TERMS AND
                                  11                  Defendant.                            DAMAGES CLAIMS
                                  12
Northern District of California
 United States District Court




                                  13

                                  14        Both parties shall separately submit by next THURSDAY AT NOON information that will

                                  15   allow the Court to gauge the effectiveness of the settlement reforms.

                                  16        Please provide information on how many and what kind of data breaches have occurred

                                  17   since the settlement reforms were put into place. Also explain the extent to which Facebook

                                  18   gathers information on attempted data breaches and how many attempts have been thwarted by

                                  19   the settlement reforms.

                                  20        Also, specify how many class members have made independent claims for damages,

                                  21   sued, or settled with Facebook for harm arising from the data breach at issue in this matter.

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: April 15, 2021

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
